CONTACT:Investor Relations (214) 792-4415 SOUTHWEST AIRLINES REPORTS MAY TRAFFIC DALLAS, TEXAS – June 7, 2012 – Southwest Airlines Co. (NYSE: LUV) today reported May 2012 consolidated traffic results for Southwest Airlines and AirTran.AirTran became a wholly-owned subsidiary of Southwest Airlines Co. (“the Company”) on May 2, 2011.For purposes of comparability, the Company is providing combined traffic results for Southwest Airlines and AirTran for periods prior to the acquisition date.See the accompanying tables for combined results. The Company flew 9.0 billion revenue passenger miles (RPMs) in May 2012, compared to 9.2 billion RPMs flown in May 2011, a decrease of 2.6 percent.Available seat miles (ASMs) decreased 0.9 percent to 11.0 billion from the May 2011 level of 11.1 billion.The load factor for May 2012 was 81.3 percent, compared to 82.7 percent in May 2011.For May 2012, passenger revenue per ASM (PRASM) is estimated to have increased in the five to six percent range as compared to May 2011. For the first five months of 2012, the Company flew 41.3 billion RPMs, compared to 41.7 billion combined RPMs flown in the same period in 2011, a decrease of 1.1 percent.The year-to-date ASMs increased 0.1 percent to 52.5 billion from the combined level of 52.4billion for the same period in 2011.The year-to-date load factor was 78.7 percent, compared to the combined load factor of 79.6 percent for the same period in 2011. This release, as well as past news releases about Southwest Airlines Co., is available online at southwest.com. /more SOUTHWEST AIRLINES CO. PRELIMINARY COMPARATIVE TRAFFIC STATISTICS MAY CHANGE Revenue passengers carried )% Enplaned passengers )% Revenue passenger miles (000) )% Available seat miles (000) )% Load factor % % )pts. Average length of haul )% Trips flown )% YEAR-TO-DATE CHANGE Revenue passengers carried )% Enplaned passengers )% Revenue passenger miles (000) )% Available seat miles (000) % Load factor % % )pts. Average length of haul )% Trips flown )% ***
